Case 2:19-mj-01703-DUTY Document1 Filed 04/24/19 Page 1of1i1 Page ID#:1
AO 91 (Rev. 11/11) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT

for the

 

TCOURT

   

ELE
( e { ti t f ( : lif + ERK, US.

 

 

i ‘ ZA PU
United States of America APR ? A POD
CENTRAL DISTRICT OF CALIFORNIA
v. BY DEPUTY
: Case No.
Omid Moghadam,

19 MJ01 703

Defendant(s)

 

CRIMINAL COMPLAINT
J, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of January 28, 2019 in the county of San Bernardino in the Central District of

California, the defendant(s). violated:

CodliSeciién Offense Description
in 18 US.C5§922(Q)(1) Felon in Possession of Ammunition
a This orjdhinal cémplaint is based on these facts:
4 Pleaséee ditched affidavit

et

wat

Continued 6n the‘attached sheet.

/s/
Complainant's signature

JESSE LEE KROUPA, Special Agent FBI

Printed name and title
Sworn to before me and signed in my presence.

 

 

Date: 4 au] 14 CHARLES F. EICK
‘ , Judge's signature
City and state: Los Angeles, California Hon. Charles F. Eick, U.S. Magistrate Judge

 

 

Printed name and title
Case 2:19-mj-01703-DUTY Document1 Filed 04/24/19 Page 2of11 Page ID #:2

AFFIDAVIT
I, JESSE LEE KROUPA, being duly sworn, hereby depose and say:
I. INTRODUCTION

1. IT am a Special Agent (“SA”) with the Federal Bureau of
Investigation (“FBI”), and have been so employed for
approximately four years. I am currently assigned to the Orange
County Resident Agency, where I specialize in investigating
crimes involving the International and Domestic Terrorism,
including explosive violations. I am also assigned as an
Evidence Response Team (“ERT”) member, where I have received
formal and informal training regarding post-blast investigations
and crime scene photography. IT am also assigned as a Firearms
Instructor, where I have received additional training on the
use, manipulation and the identification of a variety of
firearms and ammunition types. Prior to joining the FBI, I was
employed by the Sacramento Police Department as a police officer
for approximately nine years, and by the Air Force Office of
Special Investigations as a Special Agent for approximately two
years. I have a master’s degree in forensic sciences anda
bachelor’s degree in criminal justice.

II. PURPOSE OF AFFIDAVIT

 

2. This affidavit is made in support of a criminal
complaint against and an arrest warrant for OMID MOGHADAM
(“MOGHADAM”) for a violation of Title 18, United States Code,
Section 922(g) (1): Felon in Possession of Ammunition.

3. Unless’ otherwise stated, the facts set forth in this

affidavit are based upon my personal observations; my training
Case 2:19-mj-01703-DUTY Document1 Filed 04/24/19 Page3of11 Page ID#:3

and experience; oral and written reports about this and other
investigations, which I have received from other federal agents
and other law enforcement agencies; my review of audio and video
recordings related to this investigation; and physical
surveillance conducted by federal agents or local law
enforcement agencies, which has been reported to me either
directly or indirectly. Unless otherwise noted, when I assert
that a statement was made, I have either heard the statement
directly or listened to a recording of the statement, or the
statement was reported to me by another law enforcement officer,
either directly or in a written report. This affidavit is
intended to show that there is sufficient probable cause for the
requested complaint and arrest warrant, and does not purport to
set forth all of my knowledge of or investigation into this
matter. Unless specifically indicated otherwise, all
conversations and statements described in this affidavit are

related in substance and in part only, and all dates are

 

approximate.
TIL. STATEMENT OF PROBABLE CAUSE
A. Summary
4. On January 28, 2019, California Highway Patrol (“CHP”)

Officer Kuhlmann conducted a traffic stop on a vehicle driven by
MOGHADAM after CHP was contacted by FBI Special Agent Fradella,
who was on an FBI surveillance team, who requested assistance
observing MOGHADAM. Special Agent Fradella advised the Officer
Kuhlmann that the vehicle was driven by a male, who was on

felony probation for a violation of California Penal Code
Case 2:19-mj-01703-DUTY Document1 Filed 04/24/19 Page 4of11 Page ID #:4

Section 422: Making Criminal Threats, and that the subject was
believed to be armed.

5. Special Agent Fradella continued to provide Officer
Kuhlmann with updates regarding the location of the vehicle.
Upon locating the vehicle, Officer Kuhlmann noted that the
vehicle had tinted front windows. Officer Kuhlman and CHP
Officer Ternen conducted a traffic stop of the vehicle. Upon
contacting MOGHADAM, Officer Kuhlmann asked if MOGHADAM was on
probation, and he confirmed that he was on probation for making
criminal threats.

6. During a search of the vehicle, law enforcement
located 284 rounds of 9mm Luger caliber ammunition, which had
all been manufactured outside of the state of California, and
thus all moved in interstate commerce. MOGHADAM also possessed
magazines for a 9mm handgun, and a partially completed AR-15
style rifle, a manual on how to manufacture an AR-15, and edged
weapons (a machete, and a k-bar knife). MOGHADAM’s passport was
located in a diaper bag where the key for the ammunition can was
located. MOGHADAM was taken into custody for violating the
terms of his probation, and has remained in state custody since
that date. I have reviewed a certified criminal record for
MOGHADAM, and am aware that MOGHADAM sustained a felony
conviction in 2017.

B. August 29, 2018 Contact with Law Enforcement

7. Based on my communications with Irvine Police

Department (“IPD”) Officers, and a review of law enforcement

reports, I am aware of the following:
Case 2:19-mj-01703-DUTY Document1 Filed 04/24/19 Page5of11 Page ID#:5

a. On August 29, 2018, IPD Officers responded to
MOGHADAM’s residence in Irvine, California, in order to conduct
a welfare check of M.M., who is the spouse of MOGHADAM. The
welfare check was at the request of Irvine Valley College
(“IVC”) because M.M. suddenly stopped attending classes, and was
at risk of losing her Veterans Affairs benefits. IVC attempted
to contact M.M. by telephone, but a male answered the call, and
was confrontational, and would not provide any information.

b. IPD Officers, including IPD Officer Chandler,
contacted MOGHADAM at the residence, and explained to him they
were conducting a welfare check on M.M. MOGHADAM refused to
talk to the police officers, stating his lawyer advised him not
to talk to the police. IPD Officer Chandler conducted a records
check, and discovered MOGHADAM was on formal searchable
probation for California Penal Code 422: Criminal Threats. IPD
Officer Chandler obtained information that MOGHADAM had also
been charged with California Penal Code Section 11418.5(a):
Threat to Use Weapon of Mass Destruction, but that MOGHADAM had
not been convicted of this charge. The case was adjudicated on
October 24, 2017, and MOGHADAM was sentenced on July 27, 2018.
He was sentenced to three years of formal probation, with search
and seizure conditions. Officer Chandler also learned that
MOGHADAM previously owned an AR-15 rifle, which he turned in to
authorities after his conviction. IPD Officer Chandler also
confirmed that the picture on MOGHADAM’s California Driver’s
License matched the person who he had spoken with at the

residence.
Case 2:19-mj-01703-DUTY Document1 Filed 04/24/19 Page6of11 Page ID #:6

on Additional officers and the Orange County
Probation Department (“OCPD”) responded and assisted with a
probation search of the residence. IPD and OCPD contacted
MOGHADAM at his residence, and immediately detained him while
the search was conducted. Inside the residence, M.M. was
located with her two children. M.M. was also uncooperative with
police officers, and she would not provide information about her
children’s identity, and claimed she was not attending school
because she had obligations at home to take care of her
children.

d. During the probation search of the residence,
OCPD located a bag in the outdoor patio closet, which had
speaker wire and a PVC type object sticking out of it, as well
as an aluminum can top inside the bag. IPD evacuated the
residence, and requested Bomb Technicians to evaluate the
device. Bomb Technicians determined the object was not an
explosive device. MOGHADAM told officers that he had not been
in the closet for years, and anything in the closet belonged to
his aunt. |

e. The probation search resumed, and suspicious
items were Located. One item was ear protection that would be
used when operating a firearm, located on or near a computer in
the kitchen/dining room area. Officers believed that, due to
the location of the hearing protection, it appeared that it had
been used recently. Another item located was a container of gun
oil, which did not have any dirt or dust on it, as if it were

used recently. No firearms, however, were located in the
Case 2:19-mj-01703-DUTY Document1 Filed 04/24/19 Page 7of11 Page ID#:7

residence on this date. It was later determined that M.M. was
the registered owner of a semi-automatic pistol, however, no
pistol was found at the residence.
om Continued Investigation of MOGHADAM

8. Based on my communications with IPD, OCPD, and a
review of law enforcement reports, I am aware of the following:

a. On September 18, 2019, I, FBI Special Agent
Cugno, and FBI Task Force Officer (“TFO”) Anderson met with
members of IPD to discuss potential options and concerns
relating to MOGHADAM and M.M. IPD determined that it would
coordinate with OCPD, and, as necessary, FBI, during MOGHADAM’s
probationary status and residency in Irvine.

b. On September 27, 2019, OCPD conducted a probation
search at MOGHADAM’s residence. IPD detectives installed a
tracker on the vehicle that MOGHADAM had previously provided
registration paperwork for to OCPD. OCPD learned that the
handgun registered to M.M. was allegedly at her father’s
residence in Fontana.

c. On November 9, 2018, IPD switched out the tracker
on the vehicle after not seeing any movement on the vehicle on
which it was placed, and placed it on a Honda vehicle with
license plate number 6HPB245, that was registered to MOGHADAM’ s
aunt, and believed by IPD to be used by MOGHADAM based on
MOGHADAM’s report to OCPD that he was presently using that

vehicle.
Case 2:19-mj-01703-DUTY Document1 Filed 04/24/19 Page 8of11 Page ID #:8

D. January 28, 2019
9. Based on my communications with IPD, OCPD, CHP, and a
review of law enforcement reports, I am aware of the following:

a. On January 28, 2019, MOGHADAM had a probation
appointment scheduled at the OCPD Office in Santa Ana,
California. An FBI surveillance team was assigned to conduct
surveillance on MOGHADAM on this day. During his probation
appointment, an Orange County Probation Officer and I conducted
an interview of MOGHADAM while other Probation Officers
conducted a probation search of the Honda vehicle, with License
Plate number 6HB245. During the probation search, a Probation
Officer located a handwritten note mentioning the location of a
storage facility, as well as a knife. When questioned about the
storage facility, MOGHADAM became very nervous, and claimed it
belonged to M.M., and he did not have access to it.

b. By the time MOGHADAM was released from his
probation appointment, an FBI surveillance team had been put in
place, and began to surveil MOGHADAM’s movements. MOGHADAM
drove directly to his residence. The FBI surveillance team then
followed MOGHADAM to the storage facility where he arrived at
approximately 1:42 p.m., and entered the gated facility. The
FBI surveillance team did not follow the vehicle into the gated
area. At approximately 1:48 p.m., the FBI surveillance team saw
a female matching M.M.’s description exit the storage facility
lobby, and enter the passenger’s side of the vehicle. IPD
obtained a receipt from the storage facility showing fees were

paid for unit A2142 on January 28, 2019 at 1:50 p.m.
Case 2:19-mj-01703-DUTY Document1 Filed 04/24/19 Page9of11 Page ID#:9

Cc. Surveillance video obtained by IPD showed
MOGHADAM accessing the storage facility by entering a gate code,
backing in and parking near the storage facility, walking
towards a storage unit, walking out carrying several items to
his vehicle, and then exiting the facility by entering an exit
code. FBI surveillance waited outside the storage facility
until MOGHADAM left at approximately 2:00 p.m., and drove to a
nearby convenience store where MOGHADAM and M.M. were seen
exiting the vehicle and having a conversation. They returned to
the vehicle, and MOGHADAM left the City of Irvine, and drove
northbound towards Victorville, California. While driving on
the highway, without an apparent reason to stop, they slowed
down and pulled on to the shoulder of State Route 241 North, and
then resumed driving northbound.

d. The FBI contacted CHP, and requested that the CHP
conduct a traffic stop on MOGHADAM. FBI Special Agent Fradella,
who communicated with CHP, advised CHP Officer Kuhlmann, that
MOGHADAM was on felony probation, and could possibly be armed.
FBI surveillance continued moving surveillance on MOGHADAM’s
vehicle as it drove, and Special Agent Fradella continued to
update CHP Officer Kuhlmann as to the vehicle’s location. Upon
observing the vehicle, CHP Officer Kuhlmann noted that it
appeared to have tinted front windows, and thus conducted a
traffic stop on the vehicle. CHP Officer Kuhlmann contacted
MOGHADAM. While placing MOGHADAM in handcuffs, Officer Kuhlmann
asked if he was on probation, and MOGHADAM said he was on

probation for making criminal threats. Officer Kuhlmann asked
Case 2:19-mj-01703-DUTY Document1 Filed 04/24/19 Page 10o0f11 Page ID #:10

if there were any weapons in the vehicle, and MOGHADAM indicated
that there were not. MOGHADAM advised that his two small
children were in the car. While placing M.M. in handcuffs, she
said there were no weapons in the vehicle, and that the only
people left in the vehicle were her two small children. During
the probation search of the vehicle, law enforcement with CHP
discovered: 284 rounds of 9mm caliber ammunition, three pistol
magazines, a wooden “billy club,” a machete, a double bladed
axe, a folding knife, a K-Bar style knife, pruning shears, a
plastic ammunition can, and a blue gym bag. These items were
seized by CHP. CHP also discovered the upper receiver for an
AR-15 style rifle and an 80% lower receiver. MOGHADAM was taken
into custody.
E. MOGHADAM’S FELONY CONVICTION

10. I have reviewed a certified criminal history record
showing that MOGHADAM was convicted of a felony, namely a
violation of California Penal Code Section 422, in 2017, in case
number 15HFO0707 in Orange County Superior Court.
F. INTERSTATE NEXUS

11. On April 12, 2019, ATF Special Agent David Hamilton
provided the FBI with an interstate nexus report. I reviewed
the report and learned the following: The 80 rounds of 9mm
Lugar caliber ammunition with headstamps “FC” were manufactured
by the Federal Cartridge Company in Anoka, Minnesota. The 204
rounds of 9mm Luger caliber ammunition with headstamps “FC” were
manufactured by CCI/Speer in Lewiston, Idaho for the Federal

Cartridge Company in Anoka, Minnesota. In order for these two
Case 2:19-mj-01703-DUTY Document1 Filed 04/24/19 Page 11of11 Page ID#:11

types of ammunition to be recovered in California, it had to
have moved in interstate commerce.
IV. CONCLUSION
12. Based on the foregoing facts and opinions, and on my
training and experience, I believe that there is probable cause
to believe that OMID MOGHADAM violated Title 18, United States

Code, Section 922(g) (1): Felon in Possession of Ammunition.

/s/
JESSE KROUPA, Special Agent

Federal Bureau of
Investigation

Subscriked to and sworn before me
thiscl4t® day of i}, 2019.

CHARLES F, Pie#

UNITED STATES MAGISTRATE JUDGE

 

10
